Plaintiff recovered judgment against the "board of county commissioners *Page 138 
of Pushmataha county" for violation of a garnishment order, on the ground that monies were paid to the defendant by said board after it had been served with the garnishment order. The garnishee appeals.
The judgment, being against the "board of county commissioners," is a judgment against the county. (Section 7364, O. S. 1931, 19 Okla. St. Ann. sec. 4.)
Section 613, O. S. 1931, which is part of the law governing garnishment proceedings against the state and other municipal subdivisions of the government, provides, in part, that "no judgment shall be rendered against the state, or any county, city, town, board of education, school board or any municipal subdivision of the state under the provisions of this act." The statute is plain and unambiguous. Thus the law which grants the right of garnishment against a county expressly denies the court jurisdiction to render a judgment against the county in garnishment cases. Section 628, O. S. 1931, which makes the garnishee liable to the plaintiff, under certain circumstances, does not apply to counties, under the express language of section 613, supra.
We do not have before us, and consequently do not determine, the question of whether the individual members of the board of county commissioners and their bondsmen would be liable for the acts complained of.
It is not necessary for us to pas upon the other grounds for reversal urged by the county.
The judgment is reversed, with directions to vacate the same against the county, and to proceed not inconsistently with the views herein expressed.
BAYLESS, V. C. J., and RILEY, CORN, and GIBSON, JJ., concur.